Citation Nr: 9929103	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  97-23 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable disability rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran served on active duty training from August 1971 
to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran submitted a notice of 
disagreement with respect to denials of claim concerning 
depression and a back disability.  The RO issued a statement 
of the case in May 1999.  The Board is unable to discern from 
the claims folder whether in fact the veteran timely 
perfected those appeals.  Therefore, those issues are not 
addressed in this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran has Level VII hearing loss in the left ear.  

3.  The veteran has nonservice-connected, partial right ear 
hearing loss.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.383, 4.1-4.7, 4.87, 
Diagnostic Code 6100 (1998); 64 Fed. Reg. 25,202 - 25,210 
(1999) (to be codified at 38 C.F.R. pt. 4).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.


Factual Background

The RO established service connection for left ear hearing 
loss in a November 1994 rating decision.  It assigned a 0 
percent (noncompensable) rating at that time.  

In August 1996, the veteran underwent an outpatient 
audiological examination at a VA medical center.  Evaluation 
revealed pure tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
55
60
60
LEFT
50
55
70
75
65

Speech audiometry revealed speech recognition ability of 60 
percent in the left ear. 

In December 1996, the RO received the veteran's claim for an 
increased rating.  In connection with that claim, he 
underwent a VA audiological examination in February 1997.  
Evaluation revealed pure tone thresholds, in decibels (dB), 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
60
60
70
LEFT
50
55
70
75
75

The average puretone dB loss was 68 on the left.  Speech 
audiometry revealed speech recognition ability of 64 percent 
in the left ear.  

In a February 1997 rating decision, the RO continued the 
noncompensable rating for left ear hearing loss.  The veteran 
timely appealed that decision.

In April 1998, the veteran testified at a personal hearing.  
His hearing loss affected his concentration.  He had been 
unable to complete a vocational rehabilitation program 
because of complications with hearing aids and difficulty 
concentrating.  He felt that his left ear hearing loss had 
definitely increased.  He was scheduled for re-evaluation of 
his hearing aids.  The veteran felt that he had about 75 
percent hearing loss in the right ear and about 50 percent 
hearing loss in the left ear.         

In May 1998, the veteran was afforded another VA audiological 
examination.  He reported worsening hearing loss with 
consequent increased difficulty at work.  Evaluation revealed 
pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
60
70
LEFT
55
65
75
70
70

Average puretone dB loss was 70 on the left.  Speech 
audiometry revealed speech recognition ability of 66 percent 
in the left ear.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's left ear hearing loss is evaluated as 
noncompensable under Diagnostic Code (Code) 6100.  During the 
pendency of the veteran's appeal, VA promulgated new 
regulations amending the rating criteria for hearing 
impairment, effective June 10, 1999.  See 64 Fed. Reg. 25,202 
- 25,210 (to be codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  

The Board notes that the effective date of the amendments is 
later than the date of transfer of the claims folder to the 
Board.  Therefore, the RO could not have considered the 
amended regulations.  In such an instance, the Board is 
obligated first to determine whether the amended regulation 
is more favorable to the veteran than the previously existing 
regulation.  After careful review of the regulations in 
question, the Board finds that the changes are not 
significant to this particular veteran's claim and that the 
amended regulation is not more favorable to the veteran than 
the previous version.  Moreover, the Board finds that the 
veteran will not be prejudiced by the Board's application of 
the amendments in the first instance.  The changes in the 
amendments do not affect the veteran's claim and he has had 
ample opportunity to submit evidence and argument on the 
issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.87, Table VI (1998); 64 Fed. Reg. at 25,206 - 25,209 (to 
be codified as 38 C.F.R. § 4.85(b), Table VI).  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.87, Table 
VII (1998); 64 Fed. Reg. at 25,206 - 25,209 (to be codified 
as 38 C.F.R. § 4.85(e), Table VII).  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992) (assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

When there is service-connected hearing loss in one ear and 
nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97; 64 Fed. Reg. at 25,206 
(to be codified as 38 C.F.R. § 4.85(f)); see 38 C.F.R. § 
3.383(a)(3).  

In this case, applying the results of both VA audiological 
examinations and the VA outpatient examination to Table VI 
yields a Roman numeral value of VII for the left ear.  As 
stated above, because there is no evidence of total deafness 
in both ears, the nonservice-connected right ear hearing loss 
is considered normal and is assigned a value of I.  Applying 
these values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as 0 percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for left ear hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Code 6100; 64 
Fed. Reg. 25,206 - 25,207.


ORDER

Entitlement to a compensable disability rating for left ear 
hearing loss is denied.  




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

